ACCEPTED
                                                                                                             01-14-00479-CV
                                                                                                   FIRST COURT OF APPEALS
                                                                                                           HOUSTON, TEXAS

                                        THORNTON , BlECHLIN , SEGRATO
                                                                                                       1/12/2015 11:09:53 AM
                                                                                                         CHRISTOPHER PRINE
                                          REYNOLDS & GUERRA , L.C.                                                    CLERK


                                                         ATTORNEYS AT LAW

   Vaughan E. Waters
Board Certified - Civil Appellats Law
Texas Board of Legal Specialization                  ONE INTERNATIONAL CENTRE             FILED IN
                                                    100 N.E. LOOP 410, SUITE 500   1st COURT OF APPEALS
                                                                                                     AUSTIN
    Direct dial: (210)581-0295
                                                   SAN ANTONIO, TEXAS 78216-4741       HOUSTON, TEXAS
     Writer's e-mail address:
                                                           (210)342-5555                       Rio GRANDE
                                                                                   1/12/2015 11:09:53  AMVALLEY
    vwaters@thorntonfirm.com                             FAX (210)525-0666
                                                                                   CHRISTOPHER A. PRINE
                                                                                            Clerk


                                                     January 12,2015

           Mr. Christopher Prine, Clerk                                             VIAE-FILE
           First Court of Appeals
           301FanninSt.,Room208
           Houston, TX 77002-2066

                                             Re:    Cause No. 01-14-00479-CV
                                                    Marvinell Harlan
                                                    V.

                                                    North Forest ISD, Self-Insured Carrier
                                                    First Court of Appeals, Houston, Texas
                                                    OurFileNo.:W0146-37989
          Dear Mr. Prine:


                 Please allow this correspondence to reply to this Honorable Court's inquiry of
          December 31,2014 regarding the expiration of time for the filing of an appellee' s brief
          in this matter. This firm represents North Forest Independent School District ("North
          Forest"), a self-insured carrier, in the underlying workers' compensation litigation
          from which this appeal arises.

               The judgment on appeal is the judgment in the severed case in which Appellant
          Marvinell Harlan is suing Appellees Texas Department of Insurance-Division of
          Workers' Compensation ("TDI") and certain individuals associated with that entity
          (that being Cause No. 2013-64138-A, pursuant to the trial court's severance order
          dated May 7, 2014). North Forest is not a party to that judgment, which was a
          judgment of dismissal based on a plea to the jurisdiction; the action against North
          Forest m the original cause—Cause No. 2013-64138—is still pending, and it does not
          appear, as best the undersigned can determine, that Appellant Ms. Harlan has
          attempted to perfect an appeal to any judgment or order to which North Forest is a
          party. Accordingly, North Forest has not filed an appellee's brief in this matter, and
          is not aware of any basis on which it might file an appellee's brief.
Mr. Christopher Prine
January 12, 2015
Page 2



      It is my understanding that TDI has challenged the timeliness of the appeal, and
that this matter is still pending before this Honorable Court at this tune; and that TDI
accordingly has not yet filed an appellate brief.

      I will be happy to provide farther information should the Court desire. As
always, we appreciate the Court's kind attention to this matter.



                                         Veiy truly yours,


                                         THORNTON, BIECHLIN, SEGRATO,
                                           REYNOLDS & GUERRA, L.C.



                                        BY /^€:
                                               Vaughan E. Waters
VEW:jld

ec: Ms. Marvinell Harlan
      5722 Tiffany
      Houston, TX 77085

      VIA E-MAIL TO robin.sanders(%texasattomevgeneral.gov
      Ms. Robin Sanders
      Assistant Attorney General
      Admmistrative Law Division
      300 W. 15th St, 10th Floor
      Austin, TX 78701